MEMORANDUM OPINION
{¶ 1} On January 3, 2006, appellant, Eric Lee Porterfield, filed a pro se notice of appeal. Appellant appeals from his judgment of conviction and sentence issued by the trial court on October 26, 2001, in which he entered a plea of guilty to three counts of aggravated murder, two counts of kidnapping, and two counts of aggravated burglary. The trial court sentenced him to serve two life sentences and one ten-year sentence to be served consecutively on the aggravated murder convictions and a sentence of ten years each on the remaining four charges to be served concurrently with the aggravated murder sentences. Appellant was also sentenced to a prison term of three years on a firearm specification to be served consecutively to the other sentences.
 {¶ 2} Appellee, the state of Ohio, filed a motion to dismiss the appeal and strike appellant's brief on January 13, 2006. Appellant's notice of appeal was filed over four years after the judgment was entered by the trial court. Thus, appellant's appeal is untimely pursuant to App.R. 4(A).
 {¶ 3} Furthermore, appellant has already appealed his sentence and conviction to this Court in State v. Porterfield,
11th Dist. No. 2002-T-0045, 2004-Ohio-520. Appellant filed a notice of appeal on April 10, 2002 from the judgment of conviction and sentence issued by the trial court on October 26, 2001. In that appeal, this Court reversed and remanded the case for resentencing. However, the Supreme Court of Ohio reinstated the sentence in State v. Porterfield, 106 Ohio St.3d 5,2005-Ohio-3095.
 {¶ 4} Accordingly, since the appeal is untimely and appellant already appealed his conviction and sentence, it is ordered that appellee's motion to dismiss is granted.
 {¶ 5} Appeal dismissed.
Ford, P.J., Grendell, J., concur.